NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11738

                COMMONWEALTH   vs.   JEAN G. DORVIL.



        Plymouth.      February 5, 2015. - June 25, 2015.

     Present:   Gants, C.J., Spina, Cordy, Botsford, Duffly,
                            & Lenk, JJ.


Assault and Battery.   Parent and Child, Discipline.   Child
     Abuse.



     Complaint received and sworn to in the Brockton Division of
the District Court Department on May 16, 2011.

    The case was heard by Julie J. Bernard, J.

     After review by the Appeals Court, the Supreme Judicial
Court granted leave to obtain further appellate review.


     Jacob B. Stone for the defendant.
     Audrey Anderson, Assistant District Attorney, for the
Commonwealth.
     Rebecca Kiley, Committee for Public Counsel Services, for
Committee for Public Counsel Services, amicus curiae, submitted
a brief.


    LENK, J.    We are called upon in this case, where the

defendant stands convicted of assault and battery for spanking

his minor child, to examine the contours of a parental privilege
                                                                        2


defense.    On appeal, the defendant contends that the use of

force to control and discipline his child in the circumstances

was justified, excusing him from liability for conduct that

otherwise would constitute a crime.       Although we have on several

prior occasions assumed that such a common-law privilege exists,

we have neither expressly recognized it nor considered its

proper scope.   We do so today, deeply mindful of the dual

important interests implicated in the defense:       the welfare of

children requiring protection against abuse, on the one hand,

and, on the other, the avoidance of unnecessary State

interference in parental autonomy as it concerns child rearing.1

     1.    Background.   a.   Overview.   After a jury-waived trial,

the defendant was convicted of assault and battery for spanking

his daughter, then almost three years old.       He also was

convicted of threatening to commit a crime, based on his conduct

while he was held at the police station following his arrest.

He was acquitted of two other charges stemming from the same

series of events.

     In his appeal to the Appeals Court, the defendant argued,

among other things, that the evidence was insufficient to

sustain a conviction of assault and battery in light of the

parental privilege to use force in disciplining a minor child.


     1
       We acknowledge the amicus brief submitted by the Committee
for Public Counsel Services on behalf of the defendant.
                                                                     3


The Appeals Court, in an unpublished memorandum and order issued

pursuant to its rule 1:28, determined that the defendant's

conduct fell outside of the parental privilege defense and

affirmed the defendant's convictions.     See Commonwealth v.

Dorvil, 85 Mass. App. Ct. 1117 (2014).     We granted further

appellate review, limited to the assault and battery conviction,

to clarify the scope of the parental privilege defense.    We now

reverse that conviction.2

     b.   Facts.   We recite the facts based on the evidence

introduced at trial.    We construe the evidence offered to

support the defendant's conviction of assault and battery in the

light most favorable to the Commonwealth.     Commonwealth v.

Latimore, 378 Mass. 671, 676-677 (1979).    We note conflicting

testimony where relevant in light of the defendant's acquittal

of certain charges.

     The Brockton police station sits across the street from the

Brockton Area Transit bus terminal.     At shortly before 4 P.M. on

May 13, 2011, Detective Ernest S. Bell of the Brockton police

department was arriving at the police station at the end of his

eight-hour shift; at the same time, Lieutenant Mark Porcaro was

arriving to begin his eight-hour shift.     Both officers observed


     2
       As stated in the Appeals Court's memorandum and order, the
judgment on the count of the complaint charging threatening to
commit a crime is affirmed.
                                                                      4


a commotion at the bus terminal, although their accounts of the

incident at trial differ somewhat.

    Bell testified that he observed the defendant yelling,

"[S]hut up, shut up," at a young child and a woman while walking

on the sidewalk near the bus station.     Bell then saw the

defendant kick the child in the backside.     He described the kick

as "kind of like a football kick," and indicated that the

defendant was wearing sneakers at the time.    The defendant then

shouted, "[S]hut up," again before bending over and "smack[ing]

the child on the buttocks."    Right after the kick and the smack,

Bell observed the woman bend down and pick up the child; Bell

testified that he regarded this as an effort "to shield" the

child from the defendant.     Throughout the incident, according to

Bell, the defendant appeared "very upset" and "angry," and he

was shouting sufficiently loudly to be audible at the police

station, approximately thirty-five yards away.     Bell indicated

that the child was crying and "looked frightened."

    Porcaro also observed the defendant yelling at the woman

and child, and saw the defendant kick the child.    Porcaro,

however, testified that the kick "wasn't like a full blown,

swift kick"; instead, he said, "it was . . . slow and there was

almost like a hesitation to it, but he eventually came . . . up

and made contact with the girl."     Additionally, although the

police report that Porcaro completed following the arrest
                                                                    5


indicated that he saw the defendant hit the child, he testified

at trial that he did not have any memory of the child being hit.

    The police officers approached the trio and separated the

defendant from the woman and the child.    The defendant, the

child's father, denied kicking the child, instead saying that he

was "just playing around with her."   With respect to the

spanking, the defendant indicated that he was "disciplining his

child."   The child's mother, Crystal Steele, likewise stated

that the defendant and the child were "horseplaying," but that

the defendant then became upset when the child was disobedient.

    The defendant was arrested, brought to the police station

for booking, and placed in a holding cell.    Six hours later, at

approximately 10 P.M. that evening, Porcaro had another

encounter with the defendant; their accounts of the encounter

again differ.   Porcaro testified that, while he was

administering to a prisoner with a medical emergency in a nearby

holding cell, the defendant began talking, yelling at him and

another officer, and spitting on the plexiglass.   According to

Porcaro, the defendant claimed that Porcaro was "lying about

seeing him kick the girl," called Porcaro various insulting

names, and indicated that "he wanted to box" Porcaro.

    The defendant testified in his own defense at trial, along

with Steele.    The defendant denied calling Porcaro names, and

denied yelling or spitting at the officers.   The defendant did
                                                                     6


testify, however, that he told Porcaro, "[I]f you know where

there's a ring around here, . . . we can go box it out."    The

defendant insisted that this was not meant as a threat.

    As to the initial incident at the bus terminal, the

defendant and Steele offered accounts at trial that were

essentially similar to one another and to the accounts that they

gave to the police officers at the scene.     The defendant stated

that, after the trio got off the bus, he was playing a game

where he chased his daughter and lifted her up with his legs,

"like [he] was playing soccer."   He continued in that manner for

a period, chasing his daughter and yelling loudly at her.      He

indicated that at the time she was "happy," explaining, "[S]he

likes when I play like that with her."

    The defendant then told his daughter to go to her mother.

She responded, "[N]o," telling him, "[Y]ou go to your mother."

He chastised her for talking back to him.     He cautioned that he

would spank her if she continued talking back, saying, "[D]addy

will pow pow, if you don't stop."   He then "tapped her" on "her

butt" in an effort to make her "calm down."    The defendant

testified that the child never fell down or began crying, either

when they were playing or when he spanked her.    He also denied

ever telling his daughter to "shut up."

    Steele similarly testified that, after the defendant and

the child got off the bus, they were "playing . . . very
                                                                   7


loudly," and that she had seen the defendant and their daughter

"play together in a similar manner in the past."   The defendant

then told the child to go to her mother; Steele explained that

the child "was running around," and speculated that the

defendant "didn't want her to run into . . . the street or

anything."   The defendant then told his daughter, "[W]e're not

playing anymore," and "gave her a little tap on her behind."

Steele indicated that the child was not crying and did not

appear fearful when she picked up the child after the spanking.

    c.   Proceedings.   The defendant was charged with assault

and battery by means of a dangerous weapon (a shod foot), based

on the kick; assault and battery, based on the spanking; and

witness intimidation and threatening to commit a crime, based on

the defendant's statements indicating his desire to "box"

Porcaro at the police station.   Defense counsel argued in

closing that there had been no kick, and, as the defendant and

Steele testified, the defendant simply had been playing with the

child.   As to the second count, counsel conceded that the "pat

on the butt" did occur, but asserted that the pat was

permissible because the defendant had "a right to use reasonable

force in disciplining [his] child."   As to the third and fourth

counts, counsel argued that there was no evidence that the

defendant "had a specific intent to try to influence the outcome

of an investigation or a criminal action or prosecution," and
                                                                    8


that the evidence failed to show that the defendant "intended to

harm and place . . . Porcaro in fear."

       After closing arguments, the judge denied the defendant's

renewed motion for a required finding of not guilty.    The judge

found the defendant guilty of assault and battery and

threatening to commit a crime, and not guilty of assault and

battery by means of a dangerous weapon and witness intimidation.

The judge issued no written findings of fact or conclusions of

law.   Her remarks at sentencing, however, provide some

indication of her thinking.

       The judge acknowledged that "it's not easy being a parent."

She indicated that the defendant had not been convicted for the

kick, noting that, in light of the inconsistency between the

police officers' testimony, the defendant "could've been playing

around with [his] daughter."     The judge explained her decision

to convict the defendant of assault and battery, however, by

observing that, while she did not "think [the defendant]

intended to kick [his] daughter, . . . [he] did hit her."     In

apparent response to the defendant's argument that the spanking

was permissible in light of his parental privilege to use

reasonable force in disciplining the child, the judge concluded

that, "[i]f you're in public with your kids, it's not

appropriate to discipline in this fashion."

       The defendant appealed.   He challenged the sufficiency of
                                                                     9


the evidence to support each conviction, argued in particular

that the evidence to support the conviction of assault and

battery was insufficient in light of the parental privilege

defense, and contended that certain statements in the

Commonwealth's closing argument were not supported by the

evidence.   The Appeals Court affirmed.   With respect to the

assault and battery conviction, the Appeals Court acknowledged

that it previously had held that a parent may use reasonable

force to discipline his or her minor child.    The court

determined, however, that the evidence indicated that the child

lacked the capacity to understand the discipline, and that the

"defendant spanked his child when he was upset and angry and not

in a calm and controlled manner, as required for parental

discipline to fall within the reasonable force defense."       We

granted further appellate review, limited to the question of the

sufficiency of the evidence to support the conviction of assault

and battery.

    2.   Discussion.    "The punishments for the crimes of assault

and assault and battery . . . are established by statute, but

the elements necessary to convict a person of these crimes are

determined by the common law."    Commonwealth v. Porro, 458 Mass.

526, 529 (2010).   "An assault and battery is the intentional and

unjustified use of force upon the person of another, however

slight . . . ."    Commonwealth v. McCan, 277 Mass. 199, 203
                                                                  10


(1931).   In accordance with the crime's common-law character, we

have turned to the common law to articulate defenses to a charge

of assault and battery, such as the justification of self-

defense, see Commonwealth v. Shaffer, 367 Mass. 508, 511 (1975),

or defense of another, see Commonwealth v. Martin, 369 Mass.

640, 646-647 (1976).

    This court has not expressly recognized a parental

privilege defense to use force in disciplining a child, nor have

we articulated the scope of any such privilege.   We have,

however, alluded to the privilege on several occasions.     See

Commonwealth v. Rodriguez, 445 Mass. 1003, 1004 (2005), cert.

denied, 548 U.S. 924 (2006) (observing that court has "not

addressed the issue [of the parental privilege defense] one way

or the other," and determining that defendant's request for jury

instruction on that defense "[would] be best addressed on

remand"); Commonwealth v. Torres, 442 Mass. 554, 568 n.11 (2004)

(rejecting defendant's contention that trial judge erred in

failing to give instruction regarding parental privilege

defense; "[o]n any view of the evidence, [the] frequent beating

of . . . very young children . . . would not come within that

privilege"); Commonwealth v. O'Connor, 407 Mass. 663, 664, 667,

669 (1990) (where defendant was convicted of assault and battery

on fourteen year old daughter of his girl friend, observing that

"[n]o Massachusetts decision or statute grants parents or others
                                                                  11


a right to use reasonable force in disciplining a child," and

concluding that defendant could not avail himself of such

privilege in any event because he did not stand "in loco

parentis to the victim"); Commonwealth v. Coffey, 121 Mass. 66,

68-69 (1876) (noting defense of "father's parental right and

authority," but concluding that evidence supported jury's

finding that force used was "excessive and unjustifiable," or

that "acts were not done in the exercise or support of the

rightful authority of the father, but in the execution of a

scheme of" another).

    The Appeals Court, by contrast, has expressly recognized a

parental privilege defense, although the court confronted the

issue in an ancillary context, and its treatment of the

privilege was consequently not exhaustive.   In Commonwealth v.

Rubeck, 64 Mass. App. Ct. 396, 396-397 (2005), the defendant was

convicted of assault and battery for her conduct towards her two

year old son in the waiting room of a medical center.   The

defendant argued that her attorney had provided ineffective

assistance in failing to request a jury instruction stating that

a "parent, or one acting in the position of a parent and who has

assumed the responsibilities of a parent, may use reasonable

force to discipline (his/her) minor child.   However, a parent

may not use excessive force as a means of discipline or

chastisement."   Id. at 399-400, quoting Massachusetts Superior
                                                                    12


Court Criminal Practice Jury Instructions § 3.15 (Mass. Cont.

Legal Educ. 1st Supp. 2003).     The Appeals Court concluded that

"the instruction was warranted," although the court affirmed the

defendant's conviction because it determined that the omission

of the jury instruction did not produce a substantial risk of a

miscarriage of justice.     Commonwealth v. Rubeck, supra at 400-

401.

       Despite the lack of express recognition by this court, a

privilege to use reasonable force in disciplining a minor child

has long been recognized at common law.     Blackstone, for

instance, remarked that "battery is, in some cases, justifiable,

or lawful; as where one who hath authority, a parent or a

master, gives moderate correction to his child, his scholar, or

his apprentice."     3 W. Blackstone, Commentaries *120.   A mid-

Nineteenth Century commentator similarly observed that parents

have a duty "to maintain and educate their children," and

possess the concomitant "right to the exercise of such

discipline as may be requisite for the discharge of their sacred

trust."     J. Kent, Commentaries on American Law 203 (O.W. Holmes,

Jr., ed., 12th ed. 1873).

       In a number of States, the parental privilege defense has

been codified by statute; in others, it remains a common-law

doctrine.    See Johnson, Crime or Punishment:   The Parental

Corporal Punishment Defense -- Reasonable and Necessary, or
                                                                  13


Excused Abuse?, 1998 U. Ill. L. Rev. 413, 440-446 (Johnson).     In

either instance, "[a]ll American jurisdictions allow parents to

use at least moderate or reasonable physical force when they

reasonably believe that such force is necessary to control their

children."   State v. Wilder, 748 A.2d 444, 455 (Me. 2000).

Neither the Commonwealth nor the Committee for Public Counsel

Services, appearing before the court in this case as amicus

curiae, has argued that the court should not recognize a

parental privilege defense at all.

    The widespread recognition of a parental privilege defense

accords with important constitutional values.     The United States

Supreme Court has long held that the due process clause of the

Fourteenth Amendment to the United States Constitution protects

"the liberty of parents and guardians to direct the upbringing

and education of children under their control."     Pierce v.

Society of Sisters, 268 U.S. 510, 534-535 (1925).    See Meyer v.

Nebraska, 262 U.S. 390, 400 (1923).   Indeed, "the interest of

parents in the care, custody, and control of their

children . . . is perhaps the oldest of the fundamental liberty

interests recognized by [the United States Supreme] Court."

Troxel v. Granville, 530 U.S. 57, 65 (2000) (plurality opinion).

See Santosky v. Kramer, 455 U.S. 745, 753 (1982) (recognizing

"[t]he fundamental liberty interest of natural parents in the

care, custody, and management of their child"); Quilloin v.
                                                                 14


Walcott, 434 U.S. 246, 255 (1978) (observing, "[w]e have

recognized on numerous occasions that the relationship between

parent and child is constitutionally protected"); Stanley v.

Illinois, 405 U.S. 645, 651 (1972) (indicating, "[i]t is plain

that the interest of a parent in the companionship, care,

custody, and management of his or her children 'come[s] to this

Court with a momentum for respect' . . ." [citation omitted]).

    The use of moderate corporal punishment to discipline one's

children is viewed by many in our country as an integral aspect

of parental autonomy that furthers the welfare of those

children.   Indeed, while surveys suggest that support for

corporal punishment has declined in the United States over the

past one-half century, substantial majorities of parents

continue to say that spanking is sometimes necessary to

discipline children.   See Hanes, To Spank or Not to Spank,

Corporal Punishment in the U.S., Christian Sci. Monitor (Oct.

19, 2014); Reeves & Cuddy, Hitting Kids:   American Parenting and

Physical Punishment, Brookings Inst. Long Memos No. 4 (Nov. 6,

2014), http://www.brookings.edu/blogs/social-mobility-

memos/posts/2014/11/06-parenting-hitting-mobility-reeves

[http://perma.cc/2H8A-W6JX].   Of course, others "believe that

parents should not use physical force to control their

children"; indeed, "[a]t least nine countries ban corporal

punishment of children."   State v. Wilder, 748 A.2d at 457 n.13.
                                                                   15


Notwithstanding these contrary views and disputes as to the

efficacy of such parenting techniques, the long-standing and

widespread acceptance of such punishment remains firmly woven

into our nation's social fabric.   It follows that we must guard

against the imposition of criminal sanctions for the use of

parenting techniques still widely regarded as permissible and

warranted.

    The parental right to direct the care and upbringing of

children, however, is far from absolute.   Although a "child is

not the mere creature of the [S]tate," Pierce v. Society of

Sisters, 268 U.S. at 535, our law has long rejected "the notion

that children [are] the property of their parents."   Custody of

Kali, 439 Mass. 834, 840 (2003).   Accordingly, this court has

recognized that a parent's right to direct the care and

upbringing of minor children may be limited in light of the

State's "compelling interest [in] protect[ing] children from

actual or potential harm."   Blixt v. Blixt, 437 Mass. 649, 656

(2002), cert. denied, 537 U.S. 1189 (2003).   This interest is

particularly powerful in the context of corporal punishment,

given the risk that the parental privilege defense will be used

as a cover for instances of child abuse.

    In the absence of legislation delineating the scope of the

parental privilege defense, therefore, we must articulate a

framework that respects a parent's primary responsibility to
                                                                       16


direct the care and upbringing of a child, while protecting the

child against abuse and endangerment.       Otherwise put, the

parental privilege defense must strike a balance between

protecting children from punishment that is excessive in nature,

while at the same time permitting parents to use limited

physical force in disciplining their children without incurring

criminal sanction.       A survey of other jurisdictions'

articulations of the parental privilege defense reveals three

types of approaches to this balance.       See Johnson, supra at 440-

446.       The first type of approach requires that the force "be

judged by an objective standard of reasonableness," id. at 442,

and typically provides that a "parent is privileged to apply

such reasonable force . . . as he [or she] reasonably believes

to be necessary for [the child's] proper control, training, or

education."      Restatement (Second) of Torts § 147 (1965).3    The


       3
       For examples of this approach, see Ala. Code. § 13A-3-24
(permitting "reasonable and appropriate physical force"); Ariz.
Rev. Stat. § 13-403(1) (same); Ark. Code Ann. § 5-2-605 (same);
Colo. Rev. Stat. § 18-1-703 (same); Conn. Gen. Stat. § 53a-18
(permitting "reasonable physical force"); Ga. Code Ann. § 16-3-
20 (permitting "the reasonable discipline of a minor by his
parent or a person in loco parentis"); La. Rev. Stat. Ann.
14:18(4) (permitting "reasonable discipline of minors by their
parents, tutors or teachers"); Mich. Comp. Laws. § 750.136b(9)
(in child abuse statute, providing that "[t]his section does not
prohibit a parent or guardian, or other person permitted by law
or authorized by the parent or guardian, from taking steps to
reasonably discipline a child, including the use of reasonable
force"); Minn. Stat. § 609.06 (permitting "reasonable force");
Mont. Code Ann. § 45-3-107 (permitting "the use of force that is
reasonable and necessary to restrain or correct the person's
                                                               17



child, ward, apprentice, or pupil"); Okla. Stat. tit. 21, § 643
(permitting parental "use of force or violence" provided it "is
reasonable in manner and moderate in degree"); Or. Rev. Stat.
§ 161.205 (permitting "reasonable physical force . . . to the
extent the person reasonably believes it necessary to maintain
discipline or to promote the welfare of the minor or incompetent
person"); S.D. Codified Laws § 22-18-5 (permitting force
provided it is "reasonable in manner and moderate in degree").
See also Newby v. United States, 797 A.2d 1233, 1241 (D.C. 2002)
(recognizing "parent's privilege to use reasonable force to
discipline her minor child without being subjected to criminal
liability"); Raford v. State, 828 So. 2d 1012, 1020 (Fla. 2002)
("a parent may assert as an affirmative defense his or her
parental right to administer 'reasonable' or 'nonexcessive'
corporal punishment"); People v. Ball, 58 Ill. 2d 36, 40 (1974)
(determining that use of force by parents and teachers is to be
analyzed under "a reasonableness standard"); Willis v. State,
888 N.E.2d 177, 182 (Ind. 2008) ("A parent is privileged to
apply such reasonable force . . . upon his [or her] child as he
[or she] reasonably believes to be necessary for its proper
control, training, or education" [citation omitted]); State v.
Arnold, 543 N.W.2d 600, 603 (Iowa 1996) (holding that "parents
have a right to inflict corporal punishment on their child, but
that right is restricted by moderation and reasonableness");
Bowers v. State, 283 Md. 115, 126 (1978) (adopting "well-
recognized precept of Anglo-American jurisprudence that the
parent of a minor child or one standing in Loco parentis was
justified in using a reasonable amount of force upon a child for
the purpose of safeguarding or promoting the child's welfare");
State v. Suchomski, 58 Ohio St. 3d 74, 75 (1991) (holding that
"[a] child does not have any legally protected interest which is
invaded by proper and reasonable parental discipline"); Newman
v. State, 298 P.3d 1171, 1179 (Nev. 2013) ("The parental
privilege defense comes down to punishment -- was it cruel or
abusive -- or did it amount to a parent's use of reasonable and
moderate force to correct his child?" [citations, quotations,
and alterations omitted]); State v. Thorpe, 429 A.2d 785, 788
(R.I. 1981) (recognizing that "a parent has a right to use
reasonable and timely punishment as may be necessary to correct
faults in his/her growing children"); Harbaugh v. Commonwealth,
209 Va. 695, 697-698 (1969) (holding that "parents or persons
standing in loco parentis may administer such reasonable and
timely punishment as may be necessary to correct faults in a
growing child"); Keser v. State, 706 P.2d 263, 270 (Wyo. 1985)
(recognizing parental privilege defense where "a parent in
punishing his children . . . act[s] in good faith with parental
                                                                     18


second type of approach omits the reasonableness requirement,

instead granting a general privilege to use force while defining

specific types of force as impermissible.       Johnson, supra at

442-443.4

       Finally, some jurisdictions employ a third approach that

combines features of the first two.      See Johnson, supra at 443-

444.       These jurisdictions follow the first approach in requiring

that the force used be objectively reasonable, while following

the second in identifying certain types of force as invariably

unreasonable.       Some jurisdictions adopting this approach only

identify "deadly force" as inherently unreasonable.5      Others,

borrowing from the Model Penal Code, specifically prohibit force

that "create[s] a substantial risk of death, serious bodily




affection, [does] not exceed the bounds of moderation, and [is]
not . . . cruel or merciless" [citation omitted]).
       4
       See Ky. Rev. Stat. Ann. § 503.110 (exempting force
"designed to cause or known to create a substantial risk of
causing death, serious physical injury, disfigurement, extreme
pain, or extreme mental distress"); Neb. Rev. Stat. § 28-1413
(exempting force "designed to cause or known to create a
substantial risk of causing death, serious bodily harm,
disfigurement, extreme pain or mental distress, or gross
degradation"); N.J. Stat. Ann. § 2C:3-8 (exempting "[d]eadly
force"); 18 Pa. Cons. Stat. § 509 (exempting force "designed to
cause or known to create a substantial risk of causing death,
serious bodily injury, disfigurement, extreme pain or mental
distress or gross degradation").
       5
       See Alaska Stat. § 11.81.430; N.Y. Penal Law § 35.10; Tex.
Penal Code § 9.61.
                                                                  19


injury, disfigurement, or gross degradation."6   Still others

provide an extensive list of impermissible forms of corporal

punishment,7 or provide that "the physical force applied to the

child may result in no more than transient discomfort or minor

temporary marks on that child."8

     We conclude that a combined approach best balances the

     6
       N.D. Cent. Code § 12.1-05-05. See Del. Code Ann. tit. 11
§ 468; Mo. Rev. Stat. § 563.061 (exempting force "designed to
cause or believed to create a substantial risk of causing death,
serious physical injury, disfigurement, extreme pain or extreme
emotional distress"); N.H. Rev. Stat. Ann. § 627:6 (excluding
"the malicious or reckless use of force that creates a risk of
death, serious bodily injury, or substantial pain"); Utah Code
Ann. § 76-2-401 (prohibiting the parental privilege defense "if
the offense charged involves causing serious bodily
injury, . . . serious physical injury, . . . or the death of the
minor"); Wis. Stat. § 939.45 (exempting "force which is intended
to cause great bodily harm or death or creates an unreasonable
risk of great bodily harm or death"). See also Model Penal Code
§ 3.08.
     7
       See Del. Code Ann. tit. 11, § 468 (specifically
prohibiting "[t]hrowing the child, kicking, burning, cutting,
striking with a closed fist, interfering with breathing, use of
or threatened use of a deadly weapon, prolonged deprivation of
sustenance or medication"; Haw. Rev. Stat. § 703-309
(prohibiting "throwing, kicking, burning, biting, cutting,
striking with a closed fist, shaking a minor under three years
of age, interfering with breathing, or threatening with a deadly
weapon"); Wash. Rev. Code § 9A.16.100 (permitting force "when it
is reasonable and moderate," while identifying certain forms of
force as "presumed unreasonable . . . : (1) Throwing, kicking,
burning, or cutting a child; (2) striking a child with a closed
fist; (3) shaking a child under age three; (4) interfering with
a child's breathing; (5) threatening a child with a deadly
weapon; or (6) doing any other act that is likely to cause and
which does cause bodily harm greater than transient pain or
minor temporary marks").
     8
       Me. Rev. Stat. Ann. tit. 17-A, § 106.   See Wash. Rev. Code
§ 9A.16.100.
                                                                  20


parental right to direct the care and upbringing of a child with

the Commonwealth's interest in protecting children from abuse.

Accordingly, we hold that a parent or guardian may not be

subjected to criminal liability for the use of force against a

minor child under the care and supervision of the parent or

guardian, provided that (1) the force used against the minor

child is reasonable; (2) the force is reasonably related to the

purpose of safeguarding or promoting the welfare of the minor,

including the prevention or punishment of the minor's

misconduct; and (3) the force used neither causes, nor creates a

substantial risk of causing, physical harm (beyond fleeting pain

or minor, transient marks), gross degradation, or severe mental

distress.   By requiring that the force be reasonable and

reasonably related to a legitimate purpose, this approach

effectively balances respect for parental decisions regarding

the care and upbringing of minor children with the

Commonwealth's compelling interest in protecting children

against abuse.   By additionally specifying certain types of

force that are invariably unreasonable, this approach clarifies

the meaning of the reasonableness standard and provides guidance

to courts and parents.

    In applying the framework, each of the three prongs

constitutes a question for the trier of fact.   In evaluating the

reasonableness of the force used, and of the relation of that
                                                                    21


force to a permissible parental purpose (the first two prongs of

the test), the trier of fact may consider, among other factors,

the child's "age, the "physical and mental condition of the

child," and "the nature of [the child's] offense."    See

Restatement (Second) of Torts, supra at § 150.    In evaluating

the third of the three, the trier of fact must decide whether

the force used or the risk of injury it created was, in context,

sufficiently "extreme" as to be inherently impermissible.   See

Model Penal Code and Commentaries § 3.08 commentary, at 140

(1985).   As with other affirmative defenses, where the parental

privilege defense is properly before the trier of fact, the

Commonwealth bears the burden of disproving at least one prong

of the defense beyond a reasonable doubt.    Cf. Commonwealth v.

Glacken, 451 Mass. 163, 167 (2008); Commonwealth v. Rodriguez,

370 Mass. 684, 687-688 (1976); Willis v. State, 888 N.E.2d 177,

182 (Ind. 2008).

    Having articulated this framework, we conclude that the

evidence adduced at the defendant's trial was insufficient to

sustain a conviction of assault and battery.    Bell testified

that he witnessed the defendant "smack[]" the child once on her

clothed bottom.    The defendant and the child's mother testified

that he administered the spanking because the child disobeyed

his direction to go to her mother, and continued playing on the

sidewalk near the street.    The Commonwealth offered no evidence
                                                                  22


that this "smack" resulted in any injury to the child.    Under

these circumstances, the Commonwealth failed to offer evidence

sufficient to prove beyond a reasonable doubt that the

defendant's use of force was unreasonable or not reasonably

related to a permissible parental purpose.

    The Commonwealth offers two arguments in support of the

contrary conclusion.   First, the Commonwealth asserts that the

judge could have found "that the defendant in his angry state

was not disciplining the child at all, but struck her out of

anger and frustration."   That remark finds support in

Commonwealth v. Rubeck, 64 Mass. App. Ct. at 400-401, where the

Appeals Court, in affirming the defendant's conviction of

assault and battery on her two year old son, observed that

"there was evidence that [the defendant] did not use reasonable

force in a calm, nonviolent and controlled manner to train or

educate her two year old child, but rather that she screamed,

yelled and used unreasonable force, that she was frustrated and

out of control, and that the use of force escalated and

continued as [the defendant] grew more angry and frustrated."

    It is true that certain older decisions from other

jurisdictions granted wide leeway to parental authority, so long

as parents did not act with "malice."   See, e.g., State v.

Jones, 95 N.C. 588, 592 (1886) ("The test, then, of criminal

responsibility is the infliction of permanent injury by means of
                                                                    23


the administered punishment, or that it proceeded from malice,

and was not in the exercise of a corrective authority").    See

also Johnson, supra at 435.     The view under which the

availability of the parental privilege defense hinges on a

parent's subjective state, however, finds scant support in

modern law, and we reject it.     Model Penal Code and Commentaries

§ 3.08 commentary, at 140 ("Older decisions tended to treat the

motive of the actors as decisive . . . .     Modern authority has

tended towards a more objective test of moderation").

    As a means of balancing parents' right to direct the

upbringing of their children against the State's compelling

interest in protecting children from abuse, a focus on a

parent's emotional state is at once over- and underinclusive.

It is understandable that parents would be angry at a child

whose misbehavior necessitates punishment, and we see no reason

why such anger should render otherwise reasonable uses of force

impermissible.   Conversely, we see no reason why the

Commonwealth should be barred from protecting children against

unreasonable methods of discipline -- methods that, for

instance, threaten serious physical or emotional injury --

simply because it lacks evidence that a parent acted from anger.

As the facts of this case aptly demonstrate, moreover,

interactions between parents and children may appear ambiguous

to outside observers and are susceptible to misinterpretation,
                                                                     24


leading to significant difficulties of proof at trial and

heightened risk of wrongful convictions.

    Second, the Commonwealth notes that the child at issue here

was two years old at the time of the spanking, and cites dicta

from Commonwealth v. Rubeck, 64 Mass. App. Ct. at 400,

indicating that "physical chastisement for preservation of

discipline might never be justified in the case of a child of

two years."   While we agree that a child's age is one among a

number of factors to be considered in assessing the

reasonableness of corporal punishment, we reject a bright-line

cutoff age below which any corporal punishment is impermissible.

The child here was approximately one and one-half months away

from her third birthday at the time of the incident.     According

to her mother's uncontroverted testimony, she spoke "very well,"

communicated "in full sentences," and was "very advanced for her

age."   Indeed, her response to her father's direction that she

go to her mother -- "[N]o, you go to your mother" -- evinces a

well-developed verbal acuity.   According to the defendant's

testimony, moreover, he warned the child of the impending

punishment before administering it, stating that "daddy will pow

pow, if you don't stop."   Under these circumstances, the

Commonwealth failed to offer sufficient evidence to prove that

the defendant's use of force was impermissible because the child

lacked the capacity to understand or appreciate the reason for
                                                                  25


the punishment.   Accordingly, we reverse the defendant's

conviction of assault and battery.

    3.   Conclusion.   We recognize that the balance we strike

with the parental privilege defense may well be imperfect and

that absolute equipoise between the goals of protecting the

welfare of children and safeguarding the legitimate exercise of

parental autonomy is likely unattainable.   To the extent that

that is so, the balance will tip in favor of the protection of

children from abuse inflicted in the guise of discipline.

                                     Judgment reversed.